Citation Nr: 0423726	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-20 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active duty for training from February 1983 
to June 1983.  The veteran also was a member of the New York 
Army National Guard (NYARNG) from June 1983 to January 2001.  
Attempts will be made to verify certain duty periods below.  
In view of the entries on the service medical records, if the 
periods cannot be verified, they will be presumed to be 
active or inactive duty for training periods.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The service medical records (SMRs) reflect that, while in 
active duty for training, in May 1983, the veteran presented 
with a complaint of back pain for the prior week.  The 
veteran reported that he got bounced around in an armored 
personnel carrier (APC).  Physical examination revealed 
tenderness but no discoloration or swelling.  The examiner 
entered an assessment of spasms.  Two days later, physical 
examination revealed tenderness, pain on motion, and 
tenderness of the right side of the abdomen.

In June 1983, the veteran reported that he fell backwards in 
the APC.  Physical examination revealed pain on motion in 
lumbar area, tenderness to palpation, and swelling.  Straight 
leg raising was negative.  The examiner, and follow-up 
examiner, rendered an assessment of muscle spasms.

The SMRs reflect that the veteran presented with subsequent 
complaints of low back pain in June 1984, June 1985, October 
1991, and January 1998.

As concerns the veteran's claim for a right knee disorder, 
the Board notes no entries in the SMRs prior to July 1986.  
The July 1986 Report of Medical Examination, periodic, 
reflects a notation that the veteran's right knee 
(occasionally apparently referred to the left knee in error) 
was injured during a reported active training period, though 
it was normal at the time of the periodic physical.  A July 
1989 entry in the SMRs reflect that the veteran presented 
with a complaint of having injured his right knee during a 
training exercise when his leg was caught between two logs.  
The examiner entered an impression of a partial tear of the 
right medial collateral ligament.

A July 1995 entry in the SMRs reflects that the veteran 
presented with a report that he was injured when he was 
involved in a crush incident with two tracks.  The examiner 
noted minimal swelling.  The examiner entered an assessment 
of contusion to right leg, difficult to ambulate.

The Board notes that, even though the veteran's claim was 
reviewed de novo after enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), he was not afforded 
appropriate examinations to determine if he has a current 
disorder which is related to the back and right knee 
pathology he manifested during his apparent periods of active 
duty for training and inactive duty for training.  Thus, the 
Board finds that the current evidence of record is not 
sufficient to fairly decide the veteran's claim, and that VA 
has not complied with the duty to assist the veteran with the 
development of his claim via appropriate medical 
examinations.  38 C.F.R. § 3.159(c) (2003).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back and 
right knee disorders since 1995.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claim file.

2.  The RO should attempt to verify all 
periods of active and inactive duty for 
training.  To the extent such periods 
cannot be verified, the injuries and 
treatment reported in the SMRs will be 
considered to have been during active or 
inactive duty for training.

3.  After the above is complete, the RO 
should arrange for appropriate 
examinations of the veteran's back and 
right knee to determine the nature and 
extent of any current disorder or 
disability.  Request that the examiner(s) 
render an opinion as to whether the 
veteran has a current disorder or 
disability of the back and/or the right 
knee.  If so, request the examiner to 
render an opinion as to whether it is as 
least as likely as not (Probability of at 
least 50 percent) that any current back 
and/or right knee disorder is related to 
the traumas documented in the SMRs.  The 
examiner(s) should provide the basis for 
and a detailed explanation for any 
opinion rendered.  If the examiner(s) is 
unable to render an opinion on a basis 
other than speculation or mere 
conjecture, that should be stated for the 
record.

After all of the above is completed, the RO shall review all 
of the evidence obtained since the statement of the case 
(SOC) in light of all the other evidence of record.  To the 
extent that any benefit sought on appeal remains denied, 
issue the veteran a supplemental SOC and, if all is in 
order, return the case to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



